PER CURIAM.
Paragraph 2 of the joint venture agreement between the parties provides that Szabo’s contribution to the working capital of the joint venture was to be repaid by Puskas only out of Puskas’ “share of the net profits of the Joint Venture as same may be available from time to time.” It is clear, as the trial court found, that there were no net profits, and Puskas was no more responsible for this fiscal failure than Szabo. Therefore, we must agree with Puskas that Paragraph 3B of the final judgment under review, which awards to Szabo “[t]he sum of $17,547.36, representing one-half (½) of the funds advanced by [Szabo] to start the business, pursuant to paragraph 2 of the joint venture agreement,” cannot stand. Accordingly, the trial court is directed to modify the final judgment for Szabo by striking therefrom Paragraph 3B and reducing the total amount of the judgment. As modified, the final judgment is
Affirmed.